Exhibit 10.4

MULTI-PARTY AGREEMENT




THIS MULTI-PARTY AGREEMENT (this "Agreement") is made as of  October 15, 2008 by
and among SAYREVILLE SEAPORT ASSOCIATES, L.P., a Delaware limited partnership
("Borrower"); SAYREVILLE SEAPORT ASSOCIATES ACQUISITION COMPANY, LLC, a Delaware
limited liability company and general partner of the Borrower (the "General
Partner"); OPG PARTICIPATION, LLC, a Pennsylvania limited liability company and
limited partner of the Borrower ("OPG"); J. BRIAN O'NEILL, a Pennsylvania
resident, ("O'Neill"); NL INDUSTRIES, INC., a New Jersey corporation ("NL
INDUSTRIES"); NL ENVIRONMENTAL MANAGEMENT SERVICES, INC. (“NLEMS” and,
collectively with NL INDUSTRIES, “Lender”); THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, an insurance company organized under the laws of the State of  New
Jersey acting solely on behalf of, for the benefit of, and with its liability
limited to the assets of its insurance company separate account known as PRISA
II (such insurance company separate account being referred to herein as "PRISA
II"), except as expressly provided in Section 18 below (“Prudential”);
SAYREVILLE PRISA II LLC, a Delaware limited liability company and a wholly owned
subsidiary of Prudential (referred to herein as "Sayreville LLC”).  The General
Partner, OPG and O'Neill are sometimes referred to individually as a "Developer
Partner" and collectively as the "Developer Partners".  Borrower and each and
all of the Developer Partners are sometimes referred to individually and
collectively as the "Developer".
 
RECITALS


A.           Borrower is the ground lessee of those certain parcels of real
property more particularly described on Exhibit A attached hereto and
incorporated herein by this reference (the "Premises").


B.    Borrower was formed as a Delaware limited partnership pursuant to the
filing of a Certificate of Limited Partnership with the Secretary of the State
of Delaware on or about November 1, 2007 and the execution and delivery by
Developer Partners, as all of the partners of Borrower, of that certain
Agreement of Limited Partnership of Sayreville Seaport Associates, L.P., dated
as of November 1, 2007.


C.           Pursuant to that certain Mortgage Note of even date herewith (the
“Note”) in the original principal amount of $15,000,000.00 from  Borrower to
Lender, Lender has agreed to accept the Note as a credit against the Initial
Payment as defined in that certain Reinstated and Amended Settlement Agreement
and Release dated June 26, 2008 among Borrower, Lender, the Sayreville Economic
and Redevelopment Agency (“SERA”) and the County of Middlesex, New Jersey (the
“County”), as amended in that certain Amendment to Reinstated and Amended
Settlement and Release dated as of September 25, 2008 (as amended, the
“Settlement Agreement and Release”) due under the Settlement Agreement and
Release.


D.           In connection with Lender’s acceptance of the Note, Developer
Partners and Sayreville LLC have entered into that certain Amended and Restated
Agreement of Limited Partnership of Sayreville Seaport Associates, L.P. dated of
even date herewith (the "Partnership Agreement"), pursuant to which Sayreville
LLC became a limited partner of Borrower in return for the agreement of
Sayreville LLC to make a capital contribution in and to Borrower in an amount
equal to the "Loan Pay-off  Capital Contribution", defined below.


E.           Developer, Sayreville LLC and Prudential acknowledge by their
execution and delivery of this Agreement that without Prudential executing and
delivering this Agreement and agreeing to make and fund, for and on behalf of
Sayreville LLC, the Loan Pay-off Capital Contribution, Lender would not accept
the Note from Borrower.  Developer Partners, Sayreville LLC and Prudential
acknowledge and agree that they benefit from Lender accepting the Note from
Borrower.


F.           At the time of the infusion of the Loan Pay-off Capital
Contribution to Borrower by Sayreville LLC, by means of Prudential making a
capital contribution to Sayreville LLC, the Loan Pay-off Capital Contribution
will be used (i) in repayment of the outstanding principal amount of the Note,
to a maximum sum of $15,000,000.00, whereupon, Lender  will cause the liens and
the security interests created by that certain Leasehold Mortgage, Assignment,
Security Agreement and Fixture Filing against the Premises (the “Mortgage”) to
be discharged of record or, at the option of Prudential, assigned to Sayreville,
LLC or Prudential, all as further provided for herein.


G.           Lender has required that this Agreement be executed as a condition
to Lender’s obligation to accept the Note from Borrower.  All parties hereto
desire to enter into this Agreement to evidence the agreements and
understandings hereinafter set forth.  Unless otherwise defined herein,
capitalized terms shall have the meanings given in Exhibit C attached hereto and
incorporated herein.
 
AGREEMENTS


NOW, THEREFORE, with reference to the foregoing Recitals, all of which are
incorporated herein by this reference, and in order to induce Lenders to enter
into the Loan Agreement and make the Loan and the advances thereunder, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto covenant and agree as follows:


1.           Recitals.  The foregoing Recitals are true and correct and are
incorporated into this Agreement by reference.


2.           Prudential's Obligation to Make the Loan Pay-off Capital
Contribution.


(a)           Developer, Sayreville, LLC and Prudential hereby agree that, (A)
upon maturity of the Note, whether due to scheduled maturity or earlier
acceleration, as a result of the occurrence of a default (beyond any applicable
notice and/or cure periods) under the Note, the Mortgage or any of the loan
documents executed in connection with the Note and the Mortgage; (B) the
bankruptcy of the Borrower or any partner of Borrower or the death of J. Brian
O’Neill or the condemnation of a material portion of the Premises; (C) the date
that Prudential’s long term credit rating falls below Baa2 as rated by Moody’s
Investors Service or BBB as rated by Standard and Poor’s (or if Moody’s
Investors Service or Standard and Poor’s no longer exists or provides rating
services, an equivalent rating by a rating agency reasonably acceptable to
Lender); (D) the date on which PRISA II fails to be in compliance with the
covenants set forth in Sections 19.1, 19.2, 19.3 or 19.4 of this Agreement; or
(E) upon the occurrence of a default (beyond any applicable notice and cure
periods) under that certain Loan Agreement (the “Loan Agreement”) dated of even
date by and between Borrower and Bank of America as administrative agent
(“Administrative Agent”) in connection with that certain $70,000,000 loan being
made by Administrative Agent and those other lenders set forth in the Loan
Agreement (the “Bank Group Loan”) or under any other Loan Documents (as
described in the Loan Agreement); then upon written demand by Lender to
Prudential and Developer Partners, notwithstanding anything to the contrary in
the Partnership Agreement, as the same may be modified or amended, Prudential
shall, upon demand of Lender, contemporaneously: (i)  pay to Lender, in
immediately available funds, an amount sufficient to pay-off in full the
outstanding principal amount of the Note and any and all sums due and owing to
Lender under the Note, not to exceed $15,000,000.00 in the aggregate (the "Loan
Pay-off Capital Contribution").


(b)           The obligations of Prudential pursuant to section 2(a) above are
absolute, irrevocable and unconditional, regardless of whether, without
limitation,  (i) a default under the Partnership Agreement has occurred or is
occurring or any partner of the Borrower acts in breach or violation of the
Partnership Agreement, as the same may be modified or amended, (ii) Sayreville,
LLC, any of the Developer Partners or any other partners of Borrower assigns,
sells, transfers, conveys or abandons, by operation of law or otherwise, in
whole or part, its partnership interests in the Borrower, including, without
limitation, an abandonment pursuant to section 10.3 of the Partnership
Agreement, (iii) dissolution, bankruptcy, merger or termination of Lender,
Borrower or any partner of Borrower, or the death of O'Neill, (iv) amendment,
modification or restatement of the Partnership Agreement, in whole or part,
(v)  replacement or substitution of any general partner of Borrower, (vi) any
liens have affected title to the Premises or other title conditions exist with
respect to the Premises, (vii) Borrower, Sayreville, LLC, Prudential or any
Developer Partner fails to obtain and/or close the "Construction Loan" (as
defined in the Partnership Agreement), execute and deliver the "Transaction
Agreement" (as defined in the Partnership Agreement) or fails to obtain any
refinancing of the Loan or (viii) any environmental condition at or of the
Premises and/or any other land forming a part of the redevelopment project (or
if Borrower fails to obtain any funds needed for the completion of required
environmental remediation work at the Premises ).


(c)           Notwithstanding anything contained in this Agreement to the
contrary, upon the payment by Prudential to Lender of the Loan Pay-off Capital
Contribution, Lender shall, concurrently with such payment, at the written
direction of Prudential, either (i) cause the liens and security interest
created by the Mortgage to be discharged of record as to the Premises and shall
cause Borrower (but not any guarantor or indemnitor, including, without
limitation, O'Neill) to be released from any surviving obligations under the
Note, the Mortgage and any other loan documents executed in connection therewith
or (ii) sell and assign to Prudential (or its designee), for the Loan Pay-off
Capital Contribution, all of its right, title and interest (except for the
rights of the Lender under and pursuant to the Mortgage as to indemnification,
defense and hold harmless to which Lender is  entitled and the rights of the
Lender which are hereby reserved by Lender), without representation, warranty or
recourse (other than a representation of Lender that the Note and Mortgage have
not been assigned, transferred or encumbered), in and to the Note, the Mortgage
and the Premises, if any.


(d)           Borrower hereby authorizes and directs Prudential to pay to Lender
the Loan Pay-off Capital Contribution upon direction from Lender and agrees that
no further authorization is required for Prudential to make such payment.  The
Developer Partners acknowledge and agree that as between them and each of
Sayreville LLC and Prudential, the Loan Pay-off Capital Contribution is an
Initial Capital Contribution, pursuant to section 4.1(b) of the Partnership
Agreement and Developer Partners are unconditionally and irrevocably obligated
to contribute on a pro-rata basis to the Loan Pay-off Capital Contribution,
provided that nothing herein or under the Partnership Agreement shall limit
Prudential's obligations to Lender for the payment in full of the Loan Pay-off
Capital Contribution, notwithstanding any Developer Partner's failure to
contribute to the same.


(e)           In no event shall this Agreement, the Note, the Mortgage nor any
exercise by Lender of any of the Lender’s rights or remedies hereunder or
thereunder, release, relieve or affect in any way the obligations of Developer
Partners to Sayreville, LLC and Prudential under the Partnership Agreement,
including without limitation, any liabilities or claims of Sayreville, LLC and
Prudential against Developer Partners.  Notwithstanding anything contained in
this Agreement, the Note or the Mortgage to the contrary, unless and until the
Note is paid in full and, all of the liens in connection with the Mortgage have
been released by Lender, Prudential shall be obligated only to deal solely and
directly with Lender in connection with the rights and obligations contemplated
by this Agreement.


(f)           Sayreville LLC and Prudential each acknowledge and agree that
under no circumstances shall Lender be obligated to seek to collect any sums due
Lender from Borrower including O'Neill, or to realize or seek to realize on an
collateral prior to making demand upon Prudential for payment pursuant to
Section 2(a) above and Prudential's obligations and liabilities under Section
2(a) above shall be independent of any and all rights and remedies available to
Lender pursuant to the Note or the Mortgage.


3.           Intention of Parties.  Notwithstanding any contrary provisions of
this Agreement, Lender expressly acknowledges that (i) except for Prudential's
obligation under this Agreement to make payment to Lender of the Loan Pay-off
Capital Contribution pursuant to Section 2(a) above, Prudential does not have
any personal liability under the Note.  It is further understood that, so long
Prudential makes payment to Lender of the Loan Pay-off Capital Contribution,
Lender, shall, concurrently with such payment, at the written direction of
Prudential, either:   (i) cause the liens and security interests created by the
Mortgage to be discharged of record as to the Premises and shall cause Borrower
(but not any guarantor under any guaranty of the Note, if any, including,
without limitation, O'Neill) to be released from any surviving obligations to
Lender under the Note and the Mortgage or (ii) sell and assign to Prudential (or
its designee), without representation, warranty or recourse (other than a
representation by Lender that the Note and the Mortgage have not been assigned,
transferred or encumbered), all of Lender's right, title and interest in and to
the Note, the Mortgage and the Premises, if any; provided, however, that the
rights of the Lender under and pursuant to the Note and Mortgage as to
indemnification, defense and hold harmless to which Lender is entitled and the
rights of the Lender under any and all guarantees, including a guaranty of
O'Neill, if any, shall be reserved by Lender and the liability of any guarantor,
if any, shall be retained by Lender and nothing herein contained shall obligate
Lender to release any guarantor who may be liable obligations that expressly
survive the payment in full of all sums due under the Note and/or the discharge
of record of the liens and security interests affecting the Premises under the
Mortgage or release any guarantor, from liability for payment of any sums due
and payable under the Note or the Mortgage, which remain outstanding.  In
connection with any sale or assignment to Prudential of any interest of Lender
in and to the Premises, any deed, transfer or sales tax shall be the
responsibility of Prudential and not of Lender.  Notwithstanding anything to the
contrary hereinabove, the terms of this Section 3 shall not amend, modify or
waive any of the rights and obligations of Borrower and Lender under the
Settlement Agreement and Release.


4.           Representations Regarding PRISA II and Status of Partnership
Agreement.


(a)           Prudential hereby confirms, represents and covenants to Lender
that:
 
(i)           PRISA II is a "separate account" (i) designated "PRISA II", (ii)
established by Prudential, in accordance with and pursuant to Section 17­B:28 of
the New Jersey Statutes Annotated, for the benefit of the Contract Holders and
(iii) to which income and gains or losses, realized or unrealized, are credited
or charged and are accounted for separately from income, gains or losses of
Prudential.  The contracts with the Contract Holders are variable contracts
without any guaranty, including any index guaranty of the dollar amounts of
benefits or other payments thereunder or of the value of such contract.
 
(ii)           Assets of PRISA II held by Prudential, whether in Prudential's
name or in the name of PRISA II, are not subject to general creditors of
Prudential and are subject only to liabilities specifically incurred by
Prudential with respect to PRISA II, and the rights of the Contract Holders
under their respective contracts are in all respects subject and subordinate to
the rights of the Administrative Agent and Lenders to demand that Prudential
make payment to Administrative Agent of the Loan Pay-off Capital Contribution.
 
(iii)           PRISA II is a "separate account" as defined in Section 3(17) of
ERISA.  All assets included in such separate account are owned by PRISA II for
the benefit of the Contract Holders.  The contracts with the Contract Holders
expressly provide that assets held in PRISA II shall not be chargeable with any
liabilities arising out of any other business of Prudential.  The consummation
of this Agreement and the payment of the Loan-Pay-off Capital Contribution to
Administrative Agent pursuant to this Agreement are within the business purposes
of PRISA II.
 
(iv)           PRISA II is not a separate legal entity for the purposes of ERISA
and as such has no employees and does not sponsor or participate in any Plan.
 
(b)           Prudential represents and warrants, to the best of its knowledge,
that as of the date hereof:


(i)           the Partnership Agreement (with attached exhibits) represents all
the legal instruments and documents evidencing the binding commitment of
Sayreville, LLC with respect to the acquisition by Sayreville, LLC of the
partnership interests in Borrower and the infusion by Developer and Sayreville,
LLC of capital in Borrower (which obligation of Sayreville, LLC is hereby
assumed by Prudential as to Administrative Agent and Lenders only) ;


(ii)           no default by Sayreville, LLC has occurred and no event has
occurred which, with the passage of time or the giving of notice or both, would
constitute a default by Sayreville, LLC under the Partnership Agreement; and


           (iii)           the Partnership Agreement is in full force and
effect.


(c)           Developer represents and warrants, to the best of its knowledge,
that as of the date hereof:


(i)           the Partnership Agreement (with attached exhibits) represents all
the legal instruments and documents evidencing the binding commitment of
Developer with respect to the acquisition by Sayreville, LLC of the partnership
interests in Borrower and the infusion by Developer and Sayreville, LLC of
capital in Borrower;


(ii)           no default by Developer has occurred and no event has occurred
which, with the passage of time or the giving of notice or both, would
constitute a default by Developer under the Partnership Agreement; and


(iii)           the Partnership Agreement is in full force and effect.


(d)           Prudential and Sayreville, LLC each hereby acknowledge to Lender
that each is familiar with the environmental condition of the Premises.


5.           Amendment of Partnership Agreement/Transfer of Partnership
Interests.  Sayreville LLC and Developer acknowledge and agree that so long as
any amount of the Note remains outstanding, no material changes (which shall
include, without limitation, (i) any changes with respect to the direct or
indirect ownership interest of the Developer Partners or Sayreville LLC in and
to the Borrower, except as otherwise permitted under this Section 5, and (ii)
the obligations of either the Developer Partners or Sayreville LLC to make any
capital contributions as required thereunder) in the Partnership Agreement shall
be made without the prior written consent of Lender, which may be granted or
withheld in its sole discretion. Sayreville LLC and Developer Partners
acknowledge and agree that so long as any amount of the Note remain outstanding,
except as may be permitted under the Mortgage, no assignment, collateral
assignment, pledge, conveyance, transfer or other disposition of any partnership
interests in and to Borrower shall be made without Lender’s prior written
consent, which may be granted or withheld in its sole
discretion.  Notwithstanding anything to the contrary herein or in the
Partnership Agreement, no assignment by Sayreville LLC of its interest in the
Partnership shall release Prudential from its obligations to Lender under or
pursuant to this Agreement.


6.           Developer's Consent.  Developer hereby consents and agrees to the
terms and conditions of this Agreement; provided that nothing contained herein
shall, as between Developer on one hand and Sayreville, LLC on the other, modify
the terms of the Partnership Agreement.  Furthermore, the parties hereto hereby
acknowledge and agree that, except as otherwise expressly set forth in Section 2
hereof, the acknowledgements, agreements and covenants on the part of
Sayreville, LLC and/or Prudential herein contained are for the benefit of Lender
and shall not be deemed to constitute a modification of the Partnership
Agreement.


      7.                      Notices. Each notice request, demand and other
communication hereunder will be in writing and will be deemed given (a) if given
by mail, four (4) days after deposit in United States Certified Mail, postage
prepaid, return receipt requested or (b) if given by personal delivery, when
delivered, or (c) if given by reputable overnight next business day courier
service, on the next business day after delivery to such service, in each case
addressed to the parties as follows (or to such other address as a party may
designate by notice to the others):


 
If to Lender:



If to Prudential and/or Sayreville, LLC (notice to either Prudential or
Sayreville, LLC shall constitute notice to both Prudential and Sayreville):


c/o Prudential Real Estate Investors
8 Campus Drive
Parsippany, New Jersey 07054
Attn: Steven B. LaBold


with a copy to:


PAMG-RE Law Department
8 Campus Drive, 4th Floor
Arbor Circle South
Parsippany, New Jersey 07054
Attn: Law Department


with a copy to:


 
Goodwin|Procter LLP

 
Exchange Place

 
Boston, Massachusetts  02109

 
Attn:  Minta E. Kay, Esq.



 
If to Developer:



c/o O'Neill Properties Group, L.P.
2701 Renaissance Boulevard
4th Floor
King of Prussia, Pennsylvania  19406
Attn:  J. Brian O'Neill


with a copy to:


Sean Mitchell, Esq.
Macartney, Mitchell & Campbell, LLC
2701 Renaissance Boulevard
Fourth Floor
King of Prussia, Pennsylvania  19406


if to Lender:


NL Industries, Inc.
5430 LBJ Freeway
Suite 1700
Dallas, TX  75240
Attention:  General Counsel


with a copy to:


Christopher R. Gibson, Esq.
Archer & Greiner, P.C.
One Centennial Square
Haddonfield, NJ  08033


            8.           Waiver. No waiver of any of the terms or conditions of
this Agreement, and no waiver of any default or failure of compliance, shall be
effective unless in writing, and no waiver furnished in writing shall be deemed
to be a waiver of any other term or provision or any future conditions of this
Agreement.


9.           Modification.  This Agreement may not be changed, terminated or
modified orally or in any other manner except by an agreement in writing signed
by all parties hereto.


10.           Time. Time is of the essence of this Agreement.


11.           Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.


12.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey.


13.           Severability.  The invalidity or unenforceability of any provision
in this Agreement will not affect any other provision.


14.           Attorneys' Fees.  In the event that any suit or action is brought
to enforce this Agreement, the prevailing party or parties will be entitled to
reasonable attorneys' fees in amount to be fixed by the applicable court.


15.           Survival.  The terms, conditions and provisions hereof and all
obligations and duties of the parties hereto shall survive the closing of the
transaction described in this Agreement.


16.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute a single agreement.


17.           Remedies.  Each party hereto acknowledges and agrees that its only
remedy against any other party for breach of this Agreement shall be to seek and
obtain specific performance of such other party's obligations here­under, and
that in no event shall any party have any liability for damages as a result of
breach of this Agreement, provided however, Developer and Prudential acknowledge
and agree that Lender (or a wholly-owned subsidiary of Lender, but not any third
party purchaser at a foreclosure sale) may maintain an action for assumpsit,
damages (but such action for damages shall be solely for recovery of the unpaid
amount of the Loan Pay-Off Capital Contribution and payment of such amount as
provided in Section 14 above) or specific performance for payment of the Loan
Pay-off Capital Contribution, as the case may be, and payment of such amount as
provided for in Section 14 above.


18.           Prudential's Limited Liability.  The obligation of Prudential
under this Agreement to make payment of the Loan Pay-off Capital Contribution is
fully recourse to PRISA II's assets and all other assets now or hereafter held
by Prudential for PRISA II but the obligation of Prudential under this Agreement
to make payment of the Loan Pay-off Capital Contribution, or any portion
thereof, will be non-recourse to Prudential and to Prudential's other assets
(i.e., any assets that are not now or hereafter held for PRISA II), except that
Prudential (and all of its assets held for its general account) shall be fully
liable to the Lender for each of the following:


(a)           any loss, cost or damage incurred by Lender to the extent that
such loss, cost or damage, together with the Loan Pay-off Capital Contribution
or any portion thereof  cannot be recovered by Lender from PRISA II, and which
loss, cost or damage relates to or arises out of:
 


(i)           fraud or any intentional material misrepresentation by PRISA II
regarding the financial performance or condition of PRISA II or any information
contained in any certificates given on behalf of PRISA II hereunder;


(ii)           any material misrepresentation by PRISA II which relates to (A)
the existence of PRISA II, (B) the existence of any asset of PRISA II, (C) PRISA
II's ownership of any such asset, (D) the due authorization of Prudential or the
legal power or authority of Prudential to act for PRISA II, to enter into this
Agreement on behalf of PRISA II or to pay, perform and observe its obligations
thereunder, or (E) any of the matters set forth in Sections 4(a)(i), (ii) (iii)
and (iv) and 19.6 or 19.7 of this Agreement;


(iii)           any misapplication or misappropriation by Prudential of any
funds belonging to PRISA II;


(iv)           any Improper Distributions; or


(v)           any legal determination that PRISA II (for any reason whatsoever)
has failed to qualify as, or to maintain its status as, a "separate account"
under applicable law thus resulting in PRISA II's assets being subject to the
claims of general creditors of Prudential;


(b)           the Loan Pay-off Capital Contribution, or any unpaid part or
portion thereof, in the event that any effort by Lender to obtain a judgment
against PRISA II with respect to this Agreement or to attach, execute or
otherwise realize upon any asset of PRISA II is impeded in any material way by
any claim or assertion that is made by PRISA II or Prudential (or by any of
their Affiliates, successors or assigns or any agent or employee of any of the
foregoing) which (i) challenges the existence of PRISA II as a "separate
account" under applicable law, (ii) challenges the due authorization or legal
power or authority of Prudential to act for PRISA II, to enter into the this
Agreement on behalf of PRISA II or to pay, perform and observe its obligations
hereunder, or (iii) challenges the enforceability of this Agreement against
PRISA II on the basis of any matter described in clauses (i) or (ii) of Section
18(a); and


(c)           the Loan Pay-off Capital Contribution, or any unpaid part or
portion thereof, in the event that any effort by Lender to obtain a judgment
against PRISA II with respect to the Loan Pay-off Capital Contribution, or any
unpaid part or portion thereof, or to attach, execute or otherwise realize upon
any asset of PRISA II is impeded in any material way by any claim or assertion
that is made by any other party with respect to any of the matters set forth in
clauses (i) or (ii) of Section 18(a) and Prudential fails to take all reasonable
steps, at its sole cost and expense, to defend against any such claim or
assertion;


(d)           the Loan Pay-off Capital Contribution, or any unpaid part or
portion thereof, in the event that, after Lender has obtained a final
non-appealable judgment in a court action against PRISA II with respect to the
Loan Pay-off Capital Contribution, or any unpaid part or portion thereof, PRISA
II or Prudential (or any of their Affiliates, successors or assigns, or any
agent or employee or any of the foregoing) intentionally takes any action which
impedes in any material way Lender’s efforts to satisfy such judgment by
execution, levy, sale or other action against or with respect to any of the
assets of PRISA II; and/or


(e)           any sums due under or pursuant to Section 14 above.


19.           Covenants Regarding PRISA II.  During the term of this Agreement,
unless the Lender, in its sole discretion, shall otherwise consent in writing:
 
19.1           Net Asset Value.  PRISA II will at all times maintain a minimum
value of Net Assets of $1,500,000,000.


19.2           Coverage Ratio.  PRISA II and its Consolidated Entities on a
consolidated basis, shall not, as of any date, permit Total Outstanding
Indebtedness to exceed forty percent (40%) of Adjusted Total Assets.


19.3           Fixed Charge Coverage.  PRISA II and its Consolidated Entities on
a consolidated basis, shall not, as of any date, permit the ratio of Net
Investment Income plus Interest Expense plus all ground lease rental expense
included in Fixed Charges for the most recent four prior fiscal quarters to
Fixed Charges for such period to be less than 2.5 to 1.


19.4           Maintenance of Investment Advisor Role.  Prudential (or one or
more entities controlled by Prudential) shall at all times serve as the sole
investment advisor of PRISA II and all of its assets (unless Lender, in its sole
discretion, give their prior written approval of one or more professional
investment advisors as replacements for Prudential), provided, however, that
from time to time Prudential may appoint an independent fiduciary for the
purpose of resolving conflicts of interest.


19.5           Financial Reporting.  PRISA II will maintain, for itself and each
Consolidated Entity, a system of accounting established and administered in
accordance with Agreement Accounting Principles, and furnish to Lender:


(i)           As soon as available, but in any event not later than 45 days
after the close of each fiscal quarter, for PRISA II and its Consolidated
Entities, an unaudited consolidated balance sheet as of the close of each such
period and the related unaudited consolidated statements of operations and of
cash flows of PRISA II and its Consolidated Entities for such period and the
portion of the fiscal year through the end of such period, setting forth in each
case in comparative form the figures for the previous year, all certified by
PRISA II's Senior Portfolio Manager or Senior Accounting Manager;


(ii)           As soon as available, but in any event not later than 120 days
after the close of each fiscal year, for PRISA II and its Consolidated Entities,
audited financial statements, including a consolidated balance sheet as the end
of such year and the related consolidated statements of operations and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on by PricewaterCoopers LLP (or another
comparable firm of independent certified public accountants) without a "going
concern" or like qualification or exception, or qualification arising out of the
scope of the audit;


(iii)           Together with the quarterly and annual financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit B hereto signed by a senior executive of the PRISA II account, showing
the calculations and computations necessary to determine compliance with this
Agreement, stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof,
updating Schedule 1 as of the end of preceding quarter; and


(iv)           Not less than 10 business days prior to the effective date
thereof, an updated Exhibit reflecting (i) the proposed admission of any new
Over 10% Contract Holder or (ii) any existing Contract Holder which will become
an Over 10% Contract Holder on such date.


19.6           PRISA II's Contract Holders.  PRISA II shall not consent to any
material modifications to PRISA II's separate account agreements with the
Contract Holders, other than changes in the ordinary course of business which do
not increase the rights of such Contract Holders to terminate such agreements or
to withdraw funds from PRISA II and do not adversely affect the priority of
PRISA II's obligations under this Agreement over the claims of the Contract
Holders, without the prior written consent of Lender, which consent will not be
unreasonably withheld or delayed.  PRISA II shall not enter into a separate
account agreement with a Contract Holder that does not give PRISA II rights
substantially the same as or better than those created by the form of agreement
in use as of the date hereof, without the prior written consent of Lender, which
consent will not be unreasonably withheld or delayed.


19.7           Maintenance of Separate Account Status.  PRISA II shall at all
times take all steps necessary to maintain, and refrain from any act or omission
that would eliminate or in any way diminish its status as a separate account of
Prudential under applicable New Jersey law such that the assets of the
Consolidated Group are not subject to the claims of Prudential's creditors for
Prudential's obligations unrelated to the Consolidated Group.  If there shall be
any changes of fact or law that may reasonably be expected to cause any change
in PRISA II's status as a separate account of Prudential under applicable New
Jersey law, Prudential shall, at the request of Lender from time to time,
deliver to Lender an updated opinion of counsel to PRISA II addressing such
changes.


20.           Waiver of Trial By Jury.  DEVELOPER, LENDER, SAYREVILLE, LLC, AND
PRUDENTIAL EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY RELATED HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR ENTERING INTO
THIS AGREEMENT.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
DEVELOPER, LENDER, SAYREVILLE, LLC, AND PRUDENTIAL, AND DEVELOPER, LENDER,
SAYREVILLE, LLC, AND PRUDENTIAL  HEREBY REPRESENT THAT NO REPRESENTATIONS OF
FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. DEVELOPER, LENDER,
SAYREVILLE, LLC, AND PRUDENTIAL ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY
TRIAL. DEVELOPER, LENDER, SAYREVILLE, LLC, AND PRUDENTIAL EACH FURTHER
REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS
HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF
ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.
 


SIGNATURES ON FOLLOWING PAGES


 
 
 

--------------------------------------------------------------------------------

 

INTENDING TO BE LEGALLY BOUND HEREBY, EXECUTED AND SEALED as of the day and year
first above written.


WITNESS/ATTEST:                                                                           BORROWER:


SAYREVILLE SEAPORT ASSOCIATES, L.P.,
a Delaware limited partnership


 
By:
Sayreville Seaport Associates Acquisition

Company, LLC, its general partner




/s/ Unrecognized
Signature                                                                           
By: /s/ Jon Robinson                                           (SEAL)
 
Name: Jon Robinson

 
Title:  Vice President





WITNESS/ATTEST:                                                                           GENERAL
PARTNER:


SAYREVILLE SEAPORT ASSOCIATES
ACQUISITION COMPANY, LLC,
a Delaware limited liability company




/s/ Unrecognized
Signature                                                           By:  /s/ Jon
Robinson                                                             (SEAL)
Name: Jon Robinson
Title:  Vice President




WITNESS/ATTEST:                                                                           OPG:


OPG PARTICIPATION, LLC,
a Pennsylvania limited liability company




/s/ Unrecognized
Signature                                                                   By:  /s/
Jon Robinson                                                    (SEAL)
        Name: Jon Robinson
        Title:  Vice President




WITNESS/ATTEST:                                                                             O'NEILL:




/s/ Unrecognized
Signature                                                                /s/ J.
Brian O'Neill                    (SEAL)
J. Brian O'Neill, individually


[Signature Page 1 of 3 - Multi-Party Agreement]

 


 
 

--------------------------------------------------------------------------------

 



WITNESS/ATTEST:                                                                LENDER:




NL INDUSTRIES, INC.
a New Jersey corporation




/s/ Amanda K. Beer                                                By:  /s/
Robert D. Graham                     (SEAL)
Name: Robert D. Graham
Title: Vice President & General Counsel




NL ENVIRONMENTAL MANAGEMENT SERVICES, INC., a New Jersey Corporation


By: /s/ Robert D. Graham
Name: Robert D. Graham
Title: President




SAYREVILLE LLC:


SAYREVILLE PRISA II LLC, a Delaware limited liability company


 
By:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, an insurance company organized
under the laws of the State of New Jersey, acting solely on behalf of and for
the benefit of its insurance company separate account, PRISA II, its sole member





By: /s/ Steven B. LaBold
Name: Steven B. LaBold
Title: Vice President












[Signature Page 2 of 3 - Multi-Party Agreement]



 


 
 

--------------------------------------------------------------------------------

 

PRUDENTIAL:


THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, an insurance company organized under the laws of the State of New
Jersey, acting solely on behalf of and for the benefit of, and with its
liability limited to the assets of, its insurance company separate account,
PRISA II (except as expressly provided in Section 18 hereof)


By: /s/ Steven B.
LaBold                                                                           
Name: Steven B. LaBold
Title: Vice President


[Signature Page 3 of 3 - Multi-Party Agreement]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
LEGAL DESCRIPTION
 
 
 
Includes meets and bounds legal description of property parcels C performed by
CME Associates dated December 12, 2007.
 
 


 
 
 
 

Exhibit "B"
 
Compliance Certificate
 
To:The Lender who is party to the Multi-Party Agreement.
 
This Compliance Certificate is furnished pursuant to the Multi-Party Agreement
dated as of , 2008 (as amended, modified, renewed or extended from time to time,
the "Agreement") among The Prudential Insurance Company of America
("Prudential"), acting solely on behalf of and for the benefit of PRISA II
("PRISA II"), SAYREVILLE PRISA II, LLC, a Delaware limited liability company, NL
INDUSTRIES, INC., NL ENVIRONMENTAL MANAGEMENT SERVICES, INC., SAYREVILLE SEAPORT
ASSOCIATES, L.P., a Delaware limited partnership ("Borrower"); SAYREVILLE
SEAPORT ASSOCIATES ACQUISITION COMPANY, LLC, a Delaware limited liability
company and general partner of the Borrower (the "General Partner"); OPG
PARTICIPATION, LLC, a Pennsylvania limited liability company and limited partner
of the Borrower ("OPG"); and J. BRIAN ONEILL. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1. The individual signing this certificate is a senior executive of the PRISA II
 
account.
 
2. Such individual has reviewed the terms of the Agreement and has made, or has
 
caused to be made under his or her supervision, a detailed review of the
transactions and conditions of PRISA II and its Consolidated Entities during the
accounting period covered by the attached financial statements.
 
3. The examinations described in paragraph 2 did not disclose, and Prudential
has no
 
knowledge of, the existence of any condition or event which constitutes an event
which would permit Lender to require payment to it of the Loan Pay-off Capital
Contribution pursuant to Section 2(a) of the Agreement during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate.
 
CONTINUED ON FOLLOWING PAGE

 
 
 
 

4.Schedule I attached hereto sets forth financial data and computations
evidencing
PRISA II's compliance with certain covenants of the Agreement, all of which data
and computations are true, complete and correct.
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , 200_.
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, an insurance company organized
under the laws of the State of New Jersey, acting solely on behalf of and for
the benefit of, and with its liability limited to the assets of, its insurance
company separate account, PRISA II (except as expressly provided in Section 18
of the Agreement)
 
By:                                                                     
Name:
 
Title:

 
 
 
 

Schedule I To Compliance Certificate
 
19.1 Net Asset Value. PRISA II will at all times maintain a minimum value of Net
Assets of $1,500,000,000.
 
Show computation:
 
6.2 Coverage Ratio. PRISA II and its Consolidated Entities on a consolidated
basis, shall not, as of any date, permit Total Outstanding Indebtedness to
exceed forty percent (40%) of Adjusted Total Assets.
 
Show computation:
 
6.3 Fixed Charge Coverage. PRISA II and its Consolidated Entities on a
consolidated basis, shall not, as of any date, permit the ratio of Net
Investment Income plus Interest Expense plus all ground lease rental expense
included in Fixed Charges for the most recent four prior fiscal quarters to
Fixed Charges for such period to be less than 2.5 to 1.
 
Show computation:

 
 
 
 

Exhibit "C"
Definitions
 
"Adjusted Total Assets" means Total Assets, plus the Consolidated Group Pro Rata
Liquidation Share of all Indebtedness of Non-Consolidated Entities.
 
"Agreement Accounting Principles" means generally accepted accounting principles
in the United States of America as in effect from time to time, applied in a
manner consistent with that used in preparing the PRISA II's prior financial
statements.
 
"Assets Under Development" means, as of any date of determination, all Projects
and expansion areas of existing Projects owned by the Consolidated Group for
which a certificate of occupancy has not been issued, upon which income
producing improvements are under construction, and upon which construction is
progressing with diligence in accordance with a reasonable, industry standard
construction schedule.
 
"Capitalized Lease" of a Person means any lease of Projects imposing obligations
on such Person, as lessee thereunder, which are required in accordance with
Agreement Accounting Principles to be capitalized on a balance sheet of such
Person.
 
"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
"Consolidated Entity" means an entity which is consolidated with PRISA II in
accordance with Agreement Accounting Principles.
 
"Consolidated Group" means the PRISA II and all Consolidated Entities.
 
"Consolidated Group Pro Rata Income Share" means, at any time, with respect to
any Non-Consolidated Entity, the percentage of a distribution of income of such
Non-Consolidated Entity that would be received by the Consolidated Group in the
aggregate at such time, upon such distribution of income of such
Non-Consolidated Entity, taking into account preferred and priority returns.
 
"Consolidated Group Pro Rata Liquidation Share" means, with respect to any
Non-Consolidated Entity, the percentage of the total market value of such
Non-Consolidated Entity that would be received by the Consolidated Group in the
aggregate, upon liquidation of such Non-Consolidated Entity after repayment in
full of all Indebtedness of such Non-Consolidated Entity.
 
"Contract Holder" means a person which has made an investment in PRISA II
pursuant to a separate account agreement.  "Debt Service" means, for any period,
Interest Expense for such period, plus scheduled principal amortization payments
(excluding balloon payments) on the Total Outstanding

Indebtedness during such period, provided that if Total Outstanding Indebtedness
includes less than 100% of the amount of any item of Indebtedness, only the
corresponding percentage of the scheduled principal amortization payments on
such Indebtedness will be included in Debt Service.
 
"Fixed Charges" means, for any period, Debt Service for such period, plus all
ground lease rental expense of the Consolidated Group accruing during such
period, plus the Consolidated Group Pro Rata Income Share of all ground lease
rental expense for Non-Consolidated Entities accruing during such period.
 
"Guarantee Obligation" means, as to any Person (the "guaranteeing person"), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the "primary obligations") of any other third Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation (but excluding future commitments to purchase
assets, but not indebtedness or other liabilities, for the fair market value of
such assets as projected by such Person in good faith as of the date of the
applicable commitment to purchase) or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include (A)
endorsements of instruments for deposit or guarantees of collection in the
ordinary course of business or (B) any obligations that do not exceed $100,000
to the extent the aggregate of such obligations does not exceed $250,000. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the maximum stated amount of the primary obligation relating to such
Guarantee Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation), provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person's maximum reasonably anticipated
liability in respect thereof as determined by the PRISA II in good faith.
 
"Improper Distributions" means any payments or distributions of any kind
whatsoever (whether of cash or property) to or for the benefit of the Contract
Holders or any other beneficiary of PRISA II at any time (a) when the
Administrative Agent shall have given, notice to Prudential that payment is to
be made to it pursuant to Section 2(a), or (b) when, based on the last
compliance certificate delivered under Section 19.5(iii), PRISA II is not in
full compliance with all financial covenants set forth in Sections 19.1, 19.2
and 19.3, or (c) when the making of such payment or distribution would cause
PRISA II to fail to be in full compliance with any of such financial covenants;
provided, however, if the event or condition which causes a payment or
distribution to constitute an Improper Distribution hereunder is subsequently
cured by PRISA II to the satisfaction of Administrative Agent from and after the
acceptance of such cure, such payment or distribution shall no longer be deemed
to have been an Improper Distribution.
 
"Indebtedness" of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of Agreement Accounting Principles, (c)
any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (d) all Capitalized Lease Obligations, (e) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (f) all Guarantee Obligations of such Person (excluding
in any calculation of consolidated indebtedness of the PRISA II, Guarantee
Obligations of the PRISA II in respect of primary obligations of any
Consolidated Entity), (g) all reimbursement obligations of such Person for
letters of credit, currency swap agreements, interest rate swaps or other
interest rate management products, valued at the amount that would be payable by
such Person on account thereof if its obligations thereunder were liquidated on
such date, (h) all liabilities secured by any lien (other than liens for taxes
not yet due and payable) on any property owned by such Person even though such
Person has not assumed or otherwise become liable for the payment thereof, (i)
any repurchase obligation or liability of such Person or any of its Consolidated
Entities with respect to accounts or notes receivable sold by such Person or any
of its Consolidated Entities, (j) any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person (but excluding future
commitments to purchase assets, but not indebtedness or other liabilities, for
the fair market value of such assets as property by such Person in good faith as
of the date of the applicable commitment to purchase) and (k) any loans where
such Person is liable as a general partner.
 
"Interest Expense" means, for any period, all interest expense of the PRISA II
and its Consolidated Entities determined in accordance with Agreement Accounting
Principles for such period plus (i) capitalized interest accrued during such
period with respect to Assets Under Development to the extent not funded from
the proceeds of loans secured by such Assets Under Development and (ii) that
portion of any accrued, or unpaid interest incurred during such period on any
Indebtedness for which the PRISA II is wholly or partially liable under
repayment, interest carry, or performance guarantees, provided that no expense
shall be included more than once in such calculation even if it falls within
more than one of the foregoing categories.
 
"Net Assets" means the amount reported as "Net Assets, Representing Equity of
Contract-Holders" in the PRISA II's financial statements from time to time in
accordance with Agreement Accounting Principles.
 
"Net Investment Income" means the amount reported as such in the PRISA II's
financial statements for the Consolidated Group before deduction of any minority
interests therein from time to time in accordance with Agreement Accounting
Principles.
 
"Non-Consolidated Entity" means any Person in which the Consolidated Group,
directly or indirectly, holds ten percent (10%) or more of such Person's total
ownership interests but which does not qualify as a Consolidated Entity.
 
"Over 10% Contract Holder" means as of any date, a Contract Holder which holds
an investment in PRISA II in an amount which (when added to the holdings of any
other Plans maintained by the same employer or employee organization) would
exceed 10% of the total of all assets in PRISA II, as determined in accordance
with Section I(a)(1) of PTE 90-1. As of the date hereof the only Over 10%
Contract Holder is the one listed on Exhibit C-1 hereto.
 
"Plan" means an employer pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code.
 
"Premises" shall mean the "Premises" defined in Recital (A) of the Multi-Party
Agreement to which is this Exhibit C is attached.
 
"Premises of a Person" means any and all Premises, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
"Total Assets" as of any particular time, means the value (determined applying
the same methodology used in preparing the PRISA II's 2004 year-end audited
financial statements, with any subsequent changes in such methodology which
would affect the calculation of the financial covenants contained herein being
approved by the Lenders, such approval not to be unreasonably withheld or
delayed) of all assets (as reported in the PRISA II's financial statements for
the Consolidated Group) of the Consolidated Group.
 
"Total Outstanding Indebtedness" means, as of any date of determination, all
Indebtedness of PRISA II and its Consolidated Entities outstanding at such date,
determined on a consolidated basis in accordance with Agreement Accounting
Principles, plus the Consolidated Group Pro Rata Liquidation Share of all
Indebtedness of Non-Consolidated Entities.

 
 
 
 

EXHIBIT C-1
Over 10% Contract Holders
 



